EXHIBIT 10.2


ISDA®
International Swaps and Derivatives Association, Inc.


SCHEDULE
to the
2002 Master Agreement


dated as of June 7, 2010


between


NATIXIS
 
a public limited company incorporated
with a Board of Directors
(société anonyine a conseil d’administration)
under the laws of the Republic of France
(“Party A”)
and
CINEDIGM DIGITAL FUNDING I, LLC
 
a limited liability company formed
under the laws of the State of Delaware
 
 
(“Party B”)





Part 1


Termination Provisions


(a)           “Specified Entity” means in relation to Party A for the purpose
of:—
 
Section 5(a)(v):     Not applicable
Section 5(a)(vi):    Not applicable
Section 5(a)(vii):   Not applicable
Section 5(b)(v):     Not applicable


and in relation to Party B for the purpose of:


Section 5(a)(v):     Not applicable
Section 5(a)(vi):    Not applicable
Section 5(a)(vii):   Not applicable
Section 5(b)(v):     Not applicable


(b)
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.



(c)
The “Cross-Default” provisions of Section 5(a)(vi) will apply to Party A and to
Party B; provided, however, that the words “, or becoming capable at such time
of being declared,” shall be deleted from Section 5(a)(vi)(1) and that the
following shall be added at the end of Section 5(a)(vi): “provided, however,
that notwithstanding anything in this Section 5(a)(vi), an Event of


 
 

--------------------------------------------------------------------------------

 

Default shall not occur under (2) above if the failure to pay referred to in (2)
is a failure to pay caused by an error or omission of an administrative or
operational nature and funds were available to such party or any Credit Support
Provider of such party to enable it to make the relevant payment when due and
such payment is in fact made on or before the third Local Business Day following
notice from the other party given to such party or any Credit Support Provider
of such party of such failure to pay”.
 
“Specified Indebtedness” will have the meaning specified in Section 14 of this
Agreement but shall exclude indebtedness in respect of deposits received in the
ordinary course of business and with respect to Party B shall include, without
limitation, reimbursement obligations in respect of letters of credit, bankers’
acceptances with third parties and capital leases.


“Threshold Amount” means with respect to Party A, an amount equal to 3% of
shareholder’s equity, and with respect to Party B, (a) USD 250,000, or the
equivalent in any other currency with respect to any default under Section
5(a)(vi)(ii) and (b) zero (0) with respect to any default under Section
5(a)(vi)(i); provided, however, that the “Threshold Amount” shall mean zero (0)
with respect to any Specified Indebtedness of Party B owed to Party A.


(d)
The “Credit Event Upon Merger” provisions of Section 5(b)(v) will apply to Party
A and Party B but if “X” is Party A, “materially weaker” shall mean that the
successor, surviving or transferee entity is an entity whose long-term,
unsecured, unsubordinated debt securities are rated “BBB+” or below by Standard
& Poor’s Corporation (“S&P”) or “Baal “ or below by Moody’s Investors Service,
Inc. (“Moody’s”).



(e)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A or Party B.



(f)
“Termination Currency” means United States Dollars (USD).



(g)
“Additional Termination Event” provision of Section 5(b) will not apply to Party
A and will apply to Party B. The following shall constitute an Additional
Termination Event in respect of which Party B shall be the sole Affected Party:



(A)           The credit agreement dated as of May 6, 2010, among Party B, as
Borrower, Société Générale, New York Branch, as Co-Administrative Agent and
Paying Agent, General Electric Capital Corporation, as Co-Administrative Agent
and Collateral Agent; and the Lenders party thereto, as amended, supplemented or
modified from time to time (the “Credit Agreement”) or any Credit Support
Document (as hereinafter defined) (x) is prepaid or repaid, expires, ceases to
be in full force and effect or terminates for any reason.


(B)           Party B shall fail to make one or more payments under the Credit
Agreement on the due date for such payment(s) (after giving effect to any
applicable notice requirement or grace period).


(C)           An “Event of Default” (however described) occurs under the Credit
Agreement, resulting in an acceleration of the Obligations (as defined in the
Credit Agreement) thereunder.


(D)           Loss of pari passu status/security- unless otherwise agreed to by
Party A, if at any time (a) the obligations of Party B under this Agreement are
no longer ranked pan passu with all Obligations (as defined in the Credit
Agreement) under the Credit Agreement and senior in right

 
 

--------------------------------------------------------------------------------

 

of payment and of collateral security to all other Specified Indebtedness or (b)
if the obligations under this Agreement are no longer secured under the Credit
Agreement.


(E)           Increase in Indebtedness - Party B shall incur, maintain or
otherwise suffer to exist any Lien (as such term is defined under the Credit
Agreement) upon or with respect to any of its property, or incur or otherwise
remain liable with respect to or responsible for, any Indebtedness (as such term
is defined under the Credit Agreement) other than in accordance with the
provisions of the Credit Agreement (without regard to any amendments thereto
after the date of this Agreement).




Part 2


Tax Representations


(a)           Payer Representations. For the purpose of Section 3(e) of this
Agreement:—


 
(i)
Party A and Party B each make the following representation:—



It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii)
of this Agreement and the accuracy and effectiveness of any document provided by
the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement,
except that it will not be a breach of this representation where reliance is
placed on the agreement contained in, or the accuracy or effectiveness of any
document provided by the other party pursuant to, Section 4(a)(iii) of this
Agreement and the other party does not deliver a form or document under Section
4(a)(iii) by reason of material prejudice to its legal or commercial position.


(b)
Payee Representations. For the purpose of Section 3(f) of this Agreement, Party
A and Party B make the following representations:



 
(i)
Party A makes the following representations:



 
(1)
It is a “foreign person” as that term is used in United States Treasury
Regulation section 1 .6041-4(a)(4) and, unless Party A otherwise provides
written notice to Party B with respect to a particular Transaction, each payment
made to Party B or received from Party B with respect to any Transaction under
this Agreement will be effectively connected with its conduct of a trade or
business in the United States of America; and .



 
(2)
If Party A provides written notice to Party B that payments received or to be
received by Party B with respect to a particular Transaction will not be
effectively connected with Party A’s conduct of a trade or business in the
United States of America, Party A represents that it is a “foreign person”
within the meaning of United States Treasury Regulation section 1.6041-4(a)(4)
and a “non-US branch


 
 

--------------------------------------------------------------------------------

 

of a foreign person” within the meaning of United States Treasury Regulation
section 1.1441-4(a)(3)(ii); it is fully eligible for the benefits of the
“Business Profits” or “Industrial and Commercial Profits” provision (as the case
may be), the “Interest” provision, or the “Other Income” (or similar) provision
of the Specified Treaty with respect to any payment described in such provisions
and received or to be received by it in connection with this Agreement; such
payment is not effectively connected with Party A’s conduct of a trade or
business within the United States of America and such payment is not
attributable to a trade or business carried on by Party A through a permanent
establishment in the United States of America.


“Specified Treaty” means the income Tax Treaty between the United States of
America and France.


 
(3)
Party A makes no other Payee Tax Representations.



 
(ii)
Party B makes the following representations:



 
(1)
It is a corporation duly incorporated, organized or formed under the laws of the
State of Delaware and is a United States resident for United States federal
income tax purposes.



 
(2)
Party B makes no other Payee Tax Representations.


 
 

--------------------------------------------------------------------------------

 

Part 3


Agreement to Deliver Documents


For the purpose of Sections 4(a)(i) and 4(a)(ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:—


(a)           Tax forms, documents or certificates to be delivered are:


Party required to
deliver document
Form/Document/
Certificate
Date by which
to be delivered
     
Party A and Party B
A correct, complete and executed original executed United States Internal
revenue Service Form W-8BEN, W-8ECI, W-8IMY or W-9, as applicable (or any
successor form) that eliminates U.S. federal withholding and backup withholding
payments under this Agreement.
(i) Before the first payment Date on which any such payment is made, (ii)
promptly upon reasonable demand, and (iii) promptly upon learning that any
previously-provided form has become obsolete or incorrect.



(b)           Other documents to be delivered are:


Party required to deliver document
Form/Document/
Certificate
Date by which to be delivered
Covered by Section 3(d) Representation
       
Party A
A certificate of authority and specimen signature of the persons authorized to
execute this Agreement and each Confirmation on behalf of Party A.
Upon execution of this Agreement and thereafter upon the reasonable request of
Party B.
Yes
       
Party B
A certificate of incumbency and a certified copy of the resolutions adopted by
the Board of Directors of Party B, authorizing the execution and delivery of
this Agreement and each Confirmation and the performance by Party B of its
obligations hereunder and thereunder.
Upon execution of this Agreement and thereafter upon the reasonable request of
Party A.
Yes
       


 
 

--------------------------------------------------------------------------------

 



Party A
A copy of its most recent annual report containing audited financial statement;
provided that with respect to Party A, Party A’s annual report and audited
financial statements are publicly available and may be accessed by Party B at
http://www.natixis.com and for so long as such annual reports and audited
financial statements are publicly available, Party A shall not be independently
required to deliver its annual reports or audited financial statements to Party
B hereunder.s.
Upon execution of this Agreement and thereafter upon the reasonable request of
the other party.
Yes
       
Party B
A copy of its most recent annual report containing audited financial statements
(if such report has been produced) and an audited financial statement.
Upon execution of this Agreement and thereafter upon the reasonable request of
the other party.
Yes
       
Party B
Opinion of independent counsel for Party B.
Upon execution and delivery of this Agreement
Yes
       
Party B
Article of Association/By Laws
Upon execution and delivery of this Agreement.
Yes







Part 4


Miscellaneous


(a)           Addresses for Notices. For the purpose of Section 12(a) of this
Agreement —


Address for notices or communications to Party A:—


(i)           With respect to notices pursuant to Section 5 (other than notices
under Section 5(a)(i)) and Section 6 of the Agreement:


Address:                   Natixis, New York Branch
   9 West 57th Street, 35th Floor
.                                  NewYork, NY 10019
Attention:                General Counsel
Telephone No.:       (212) 891-6100
Facsimile No            (212) 891-1922



 
 

--------------------------------------------------------------------------------

 

(ii)           With respect to notices pursuant to Section 13(c) of the
Agreement:


Attention:        NATIXES, Back-Office Dérivés FMP10
Address:                  Immeuble Lumière Sud
                                  40 avenue des Terroirs de France
                                  75012 Paris, France
Telephone No.:       (33) 01.58 55 21 60
Facsimile No.:          (33) 01.58 55 21 51
E-mail:                       FOREX-BACKOFFICE@natixis.com


(iii)           With respect to all other notices or communications: as
specified in the Confirmation of each Transaction.


Address for notices or communications to Party B —


Attention:                 NATIXIS, Back-Office Dérivés FMP10
Address:                   Immeuble Lumière Sud
   40 avenue des Terroirs de France
   75012 Paris, France
Telephone No.:        (33) 01.58 55 21 60
Facsimile No.:           (33) 01.58 55 21 51
E-mail:                        LD-M-BO_VALIDATION_FIC@natixis.com



(b)           Process Agent. For the purpose of Section 13(c) of this
Agreement:—


-           Party A appoints as its Process Agent:
            Natixis, New York Branch
            9 West 57th Street, 35th Floor
            New York, NY 10019
            Attention:  Legal Department


-           Party B appoints as its Process Agent: None


(c)
Offices. The provisions of Section 10(a) will apply to this Agreement.



(d)
Multibranch Party. For the purpose of Section 10(b) of this Agreement:—



Party A is a Multibranch Party and may enter into a Transaction through its Head
Office and any
of its branch Offices worldwide.


Party B is not a Multibranch Party.


(e)
Calculation Agent. The Calculation Agent is Party A, unless otherwise specified
in a Confirmation m relation to the relevant Transaction



(f)
Credit Support Document. With respect to Party A: none. With respect to Party B:
Loan Documents, as defined in the Credit Agreement, and any other credit support
document which the


 
 

--------------------------------------------------------------------------------

 

lenders to the Credit Agreement are the beneficiaries of or may become the
beneficiaries of at any time after the date hereof.


(g)           Credit Support Provider.


Credit Support Provider means in relation to Party A, none.


Credit Support Provider means in relation to Party B, Guarantor (as defined in
the Credit Agreement) and each entity (other than Party B or any lender or
agent) which is or hereafter becomes a party to a Credit Support Document.


(h)
Governing Law; Jurisdiction. Sections 13(a) and (b) of the Agreement shall be
deleted and replaced with the following:



 
“(a)
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York (without reference to choice of law
doctrines).



 
(b)
Jurisdiction. With respect to any suit, action, or proceedings relating to any
dispute arising out of or connection with this Agreement (“Proceedings”), each
party irrevocably:



 
(i)
submits to the exclusive jurisdiction of the courts of the State of New York and
the United States District Court located in the Borough of Manhattan in New York
City; and



 
(ii)
waives any objection to which it may have at any time to the laying of venue of
any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.”.



(i)
Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement will
not apply to Transactions for the purposes of this Agreement.



(j)
“Affiliate” will have the meaning specified in Section 14 of this Agreement.



(k)
Absence of Litigation. For the purpose of Section 3(c):—



“Specified Entity” means in relation to Party A, None


“Specified Entity” means in relation to Party B, None


(l)           No Agency. The provisions of Section 3(g)


will apply to this Agreement with respect to Party A.


will apply to this Agreement with respect to Party B.


(m)
Additional Representation will apply. For the purpose of Section 3 of this
Agreement, the following will constitute an Additional Representation:—


 
 

--------------------------------------------------------------------------------

 

(i)           Relationship Between Parties. Each party will be deemed to
represent to the other party on the date on which it enters into a Transaction
that (absent a written agreement between the parties that expressly imposes
affirmative obligations to the contrary for that Transaction):—


 
(1)
Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.



 
(2)
Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.



 
(3)
Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.



(n)
Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.





Part 5


Other Provisions


(a)
Section 3(a) - Basic Representations- is amended to add the following new
sub-section:



 
(vi)
Eligible Contract Participant. It is an “eligible contract participant” defined
in the Commodity Exchange Act, as amended.



 
(vii)
Interest Rate Protection: With respect to Party B only:



 
(viii)
ERISA. It is not (A) an employee benefit plan (an “ERISA Plan”) as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), subject to Title I of ERISA or Section 4975 of the Internal Revenue
Code of 1986, as amended, (B) a person or entity acting on behalf of an ERISA
Plan, or (C) a person or entity the assets of which constitute assets of an
ERISA Plan.


 
 

--------------------------------------------------------------------------------

 

This Agreement constitutes a Secured Hedging Document as defined in the Credit
Agreement. In addition, each Transaction entered into by Party B shall be in
accordance with the provisions of the Credit Agreement relating to derivative
transactions.


(b)
Confirmations. Any Specified Transaction (other than a repurchase transaction,
reverse repurchase transaction, buy/sell-back transaction, securities lending
transaction and without regard to the phrase “which is not a Transaction under
this Agreement but” in the definition of Specified Transaction) into which the
parties have entered or may enter and in respect of which confirming evidence
does not expressly exclude the application of this Agreement shall be governed
by this Agreement Any such confirmation shall be a “Confirmation” and any such
transaction shall be deemed to constitute a Transaction for the purpose of this
Agreement. In particular, it is agreed that where in terms of standard industry
practice confirmation is by electronic messaging system or SWIFT, such
confirmation shall serve as a Confirmation irrespective of whether reference is
made to this Agreement in such Confirmation.



(c)
Waiver of Trial by Jury. Each of the parties hereby irrevocably waives any and
all right to a trial by jury with respect to any Proceeding arising out of or
relating to this Agreement or any Transaction.



(d)
Incorporation of the ISDA 2002 Master Agreement Protocol. The parties agree that
the definitions and provisions contained in Annexes 1 to 18 of the 2002 Master
Agreement Protocol published by the International Swaps and Derivative
Association, Inc. on July 15th 2003 are incorporated and apply to this
Agreement.



(e)
Change of Account. Each Party may change its account provided that if such new
account is not in the same Tax jurisdiction as the original account, the party
not changing its account shall not be obliged to pay any greater amounts and
shall not receive less as a result of such change than would have been the case
if such change had not taken place.



(f)
Future Agreements.



(i)           Pari Passu. Party B represents that in the event Party B has
pledged, or at any time hereafter does pledge, collateral as security for any of
its obligations under the Credit Agreement, then Party B’s obligations to Party
A under any Transaction entered into hereunder shall be secured on a pari passu
basis with such obligations under the Credit Agreement.


(ii)           Party B Covenant. Party B hereby covenants and agrees that Party
B has not and will not enter into any other Secured Hedging Documents with any
other counterparty, in which such agreement contains any terms that are
materially more favorable to the terms herein, as reasonably determined by Party
A.


(iii)           Additional Rights of Party A. Without limiting any term or
provision in this Agreement, Party A and Party B hereby acknowledge and agree
that (i) Party A is on the date hereof a Secured Hedging Counterparty and
Secured Party (each as defined in the Credit Agreement), (ii) this Agreement and
each Transaction entered into from time to time hereunder is and shall be a
Secured Hedging Document (as defined in the Credit Agreement) and (iii) with
respect to each Transaction entered into at a time when Party A is a Lender or
an Affiliate (as defined in the Credit Agreement) of a Lender under the Credit
Agreement, all duties, representations and

 
 

--------------------------------------------------------------------------------

 

warranties, covenants, obligations, liabilities and indebtedness of Party B to
Party A under this Agreement and each such Transaction shall constitute
Obligations and Secured Hedging Obligations (each as defined under the Credit
Agreement).


(iv)           Each Transaction entered into from time to time hereunder by
Party B shall be in accordance with the provisions of the Credit Agreement
relating to Interest Rate Contracts (as defined in the Credit Agreement).


(v)           Party B hereby covenants and agrees that it shall not amend,
restate, refinance, restructure, replace, modify or supplement the Credit
Agreement, any other Credit Support Document (or permit any amendment,
restatement, refinancing, restructuring, replacement, modification or supplement
to occur) that would adversely affect (A) any rights or remedies of Party A
under or with respect to any Credit Support Document or Credit Support Provider,
or (B) any rights of Party A (or the priority of any rights of Party A) to
receive payments under this Agreement or to receive proceeds of any Collateral
(as defined in the Credit Agreement).


(g)
Partial Early Termination. In the event that Party B pays prior to scheduled
maturity (whether upon mandatory repayment, prepayment, acceleration or
otherwise) a portion, but not all of the Term Loans (as defined in the Credit
Agreement), either party shall have the right to partially terminate any
Transaction under this Agreement (a “Partial Early Termination”) so that, after
giving effect to such Partial Early Termination hereunder, the Notional Amount
of all Transactions under this Agreement (together with the Notional Amount of
all other Interest Rate Contracts to which Party B is a party) does not exceed
the amount required under Section 7. 12 of the Credit Agreement. In the event of
any Partial Early Termination under this paragraph, Party B shall partially
terminate all Interest Rate Contracts on a pro rata basis and otherwise
consistent with Section 7.12 of the Credit Agreement.



A Partial Early Termination shall have the same effect as though a Termination
Event has occurred hereunder with Party B as sole Affected Party, and with only
such terminated portion of any Transaction being treated for this purpose as an
Affected Transaction. For the avoidance of doubt, the obligations of each party
to make payments pursuant to this Agreement to the other party with respect to
the terminated portion of any Transaction that would, but for such Partial Early
Termination, occur after the date of such Partial Early Termination, will
terminate.


Each of Party A and Party B hereby acknowledges and agrees that a Partial Early
Termination shall not constitute a Termination Event under this Agreement with
respect to the non-terminated portion of the relevant Transaction, and the
occurrence of a Partial Early Termination shall have no effect on the
non-terminated portion of the relevant Transaction, which shall continue in full
force and effect without regard to any such Partial Early Termination.


(h)
Third Party Rights. A person who is not a party to this Agreement has no right
under the Contracts (Third Party Rights) Act 1999 to enforce any term hereof.



(i)
Printing of the ISDA Master Agreement. Sections 1 to 14 of this ISDA Master
Agreement have been printed by Party A. It is the intention of Party A that the
printed form provided should be on the same terms as the 2002 ISDA Master
Agreement Copyright © 2002 by the International Swaps & Derivatives Association,
Inc. In the event of any inconsistency between Sections 1 to 14 of the 2002 ISDA
Master Agreement Copyright © 2002 by the International Swaps and Derivatives
Association, Inc. and the printed document purporting to incorporate Sections 1
to 14


 
 

--------------------------------------------------------------------------------

 

of this Agreement, Sections 1 to 14 of the 2002 ISDA Master Agreement Copyright
© 2002 by the International Swaps and Derivatives Association, Inc., shall
apply.


(j)
Bankruptcy Code. Without limiting the applicability of any other provision of
Title 11 of the United States Code, 11 U.S.C. §§ 1 01 et. seq., as amended (the
“Bankruptcy Code”) (including, without limitation, Sections 362, 546, 553, 556,
560, 561 and 562 of the Bankruptcy Code and the applicable definitions in
Section 101 of the Bankruptcy Code) or any other applicable law, the parties
acknowledge and agree that all Transactions entered into hereunder are intended
to constitute “swap agreements” as defined in Section 101 (53B) of the
Bankruptcy Code, that the rights and remedies of the parties under Section 6 are
intended to constitute contractual rights to terminate, accelerate and liquidate
Transactions, and that the parties are entities entitled to the rights under,
and protections afforded by, Sections 362, 546, 553, 556, 560, 561 and 562 of
the Bankruptcy Code and the applicable definitions in Section 1 01 of the
Bankruptcy Code, and any other applicable law.



(k)
LIMITATION OF LIABILITY. NO PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE FOR
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, SPECIAL OR INDIRECT DAMAGES
(REGARDLESS OF WHETHER ARISING FROM ITS OWN NEGLIGENCE AND EVEN IF ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES) TO ANY OTHER PARTY EXCEPT TO THE EXTENT THAT
THE PAYMENTS REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT ARE DEEMED TO BE
SUCH DAMAGES; PROVIDED, HOWEVER, THAT NOTHING IN THIS PROVISION SHALL AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY TERM OR PROVISION IN SECTION 6(e) OF THIS
AGREEMENT. IF AND TO THIS EXTENT ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO
THIS AGREEMENT IS DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES
ACKNOWLEDGE AND AGREE THAT SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE
AND THAT SUCH PAYMENT IS INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT
OF SUCH DAMAGES AND NOT A PENALTY.



(l)
Severability. If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, shall be held to be
invalid or unenforceable (in whole or in part) for any reason, the remaining
terms, provisions, covenants, and conditions hereof shall continue in full force
and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties to this Agreement and will preserve the economic
value thereof; provided, however, that this severability provision shall not be
applicable if any provision of Sections 1(c), 2, 5, 6 or 13 of this Agreement
(or any definition or provision in Section 14 of this Agreement to the extent it
relates to, or is used in or in connection with any such Section) shall be so
held to be invalid or unenforceable.



(m)
USA PATRIOT Act Notice. Party A hereby notifies Party B that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L 107-56 (signed into law
October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B, the Tax-Identification Number, and other information


 
 

--------------------------------------------------------------------------------

 

that will allow Party A to identify Party B in accordance with the Act.


(n)
Statute of Frauds. The parties agree not to contest, or to enter or assert any
defense or counterclaim concerning, the validity or enforceability of any
Transaction on the grounds that the documentation for such Transaction fails to
comply with the requirements of any jurisdiction’s (of whatever country,
province, or state) statute of frauds or any other statute, regulation or
judicial decision that agreements be written or signed.




 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.
 


NATIXIS
CINEDIGM DIGITAL FUNDING I, LLC
(Party A)
(Party B)
       
By:
   
By:
/s/ A. Dale Mayo
Name:
   
Name:
A. Dale Mayo
Title:
   
Title:
CEO
                             
By:
       
Name:
       
Title:
       

